IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 08-10758
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JEFFREY COREINN STORY,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:02-CR-3-ALL


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Jeffrey Coreinn Story, federal prisoner # 28236-177, was sentenced to 210
months of imprisonment after pleading guilty to possession with intent to
distribute crack cocaine. Following amendments to the Sentencing Guidelines
that lowered the offense levels for crack cocaine offenses, the district court
granted a motion by Story pursuant to 18 U.S.C. § 3582(c)(2) and reduced his
sentence to 168 months, at the bottom of the amended guidelines range. Story
now appeals, challenging the limits on the district court’s discretion set forth in

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10758

U.S.S.G. § 1B1.10, and arguing that the district court had the authority to
impose an even lower sentence. The Government argues that the district court
could not reduce Story’s sentence further.
      Story’s arguments are foreclosed in light of our recent decision in United
States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed
(Sept. 21, 2009) (No. 09-6657). Accordingly, the judgment of the district court
is AFFIRMED.




                                       2